Citation Nr: 9900503	
Decision Date: 01/11/99    Archive Date: 01/19/99

DOCKET NO.  97-15 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for residuals of a right 
lateral meniscectomy, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1975 to May 1979.   

This case comes before the Board of Veterans Appeals (Board) 
from an appeal of a rating decision by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veteran 
Affairs (VA), in which the RO declined to increase the 
disability rating for service connected right lateral 
meniscectomy above 10 percent.  During the appeal, the 
evaluation of this disability was increased to 20 percent, 
effective from the date of the claim for an increased 
evaluation in May 1996.  This issue of entitlement to an 
increased disability evaluation remains before the Board.  
Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has 
filed a notice of disagreement as to an RO decision assigning 
a particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court of 
Veterans Appeals (Court) held that the Board does not have 
jurisdiction to assign an extraschedular rating under 
38 C.F.R. § .3321 (b)(1) in the first instance.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the laws and regulations.  In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the Court clarified that it 
did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321 (b)(1) 
or from reaching such a conclusion on its own.  Moreover, the 
Court did not find the Boards denial of an extraschedular 
rating in the first instance prejudicial to the veteran, as 
the question of an extra schedular rating is a component of 
the appellants claim and the appellant had full opportunity 
to present the increased rating claim before the RO.  
Bagwell, at 339.  Consequently, the Board will consider 
whether this case warrants the assignment of an 
extraschedular rating.



CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in essence, that the symptoms of his 
right knee disability warrant a disability rating higher than 
20 percent.  He specifically alleges that he has recurring 
pain with swelling in his knee after physical activity and 
during cold weather, and that it is more unstable since his 
most recent surgery, preventing him from standing or walking 
for prolonged periods of time. 


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence does not support a higher disability evaluation for 
residuals of a right lateral meniscectomy.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The veterans service connected right knee condition is 
manifested by occasional pain, locking and swelling, 
softening of the knee cartilage, the need to wear a knee 
brace daily, limitation of motion of the leg to 120 degrees 
of flexion, and objective findings of lateral instability and 
laxity, equivalent to moderate subluxation or lateral 
instability.



CONCLUSION OF LAW

The criteria for an assignment of a higher disability 
evaluation for residuals of a right lateral meniscectomy have 
not been satisfied.  38 U.S.C.A. §  1131, 5107 (West 1991); 
38 C.F.R. §  3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a 
Diagnostic Code 5257 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well-grounded claim for an 
increased disability evaluation for his service-connected 
disability within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  See Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The veteran has not alleged that any records of 
probative value that may be obtained, and which have not 
already been associated with his claims folder, are 
available.  Accordingly, the Board finds that all relevant 
facts have been properly developed and the duty to assist the 
claimant, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), 
has been satisfied.

In considering the severity of a disability, it is essential 
to trace the medical history of the disability.  38 C.F.R. 
§§ 4.1, 4.2 (1998).  In an October 1979 rating decision, the 
RO granted service connection for a right knee sprain, with a 
noncompensable evaluation, based on the evidence on record at 
that time.  This evidence consisted of the veterans service 
medical records and an August 1979 VA examination.  The 
service medical records show that the veteran complained of 
right knee pain in January 1979 following a collision with 
another player in a basketball game during service.  The 
medical impression was a severe right knee strain with 
possible torn meniscus.  X-ray tests were negative.  He 
received a knee wrap and splint, with crutches for 
ambulation.  He continued to receive treatment into February 
1979, at which time he still complained of pain and swelling.  
His knee showed moderate effusion and hemarthrosis.  He 
exchanged his crutches for a cane, and began to work with 
physical therapy on his range of motion.  Prior to his 
discharge in May 1979, right knee surgery was recommended, 
but the veteran decided against it at that time.  The August 
1979 VA examination report includes the veterans complaints 
of severe knee pain and occasional swelling.  The examiner 
found no bony abnormality, fluid in the joint or tenderness.  
The veteran was diagnosed with a right knee sprain with 
slight limitation of motion. 

In June 1981, the veteran underwent a right lateral 
meniscectomy, performed at a VA medical center, and was 
discharged with a Jones splint.  An August 1981 rating 
decision granted the veteran a one month 100 percent 
disability rating during the post-surgical convalescence, 
followed by a 10 percent rating.  

The veteran applied for an increased rating in May 1996, 
citing a worsening condition of his right knee.  VA 
outpatient records from May to June of 1996 indicate that the 
veteran complained of constant pain, worse in the morning, 
with episodes of knee joint locking and giving way.  
Examination of the knee revealed no effusion, but mild pain 
on flexion, extension, and while weight bearing.  X-ray 
evidence showed severe degenerative joint disease of the 
right knee.  Upon consideration of this evidence, the RO 
continued the evaluation of 10 percent for right knee pain 
and slight lateral instability.  

In his February 1997 VA examination, the veteran complained 
of pain, swelling and locking of the knee, and stated that he 
had been issued a knee brace.  The examiner noted increased 
motion of the right knee on varus stress.  The veteran was 
able to squat fairly well with pain, and had subpatellar 
crepitus with pain and patellofemoral grinding, causing pain.  
No swelling or knee deformity was found.  The examiner found 
that the veteran had laxity of his right knee lateral 
collateral ligament, with range of motion results of 120 
degrees in flexion and zero degrees in extension.  The 
examiners diagnosis was degenerative and patellofemoral 
arthritis.   
 
In August 1997, the veteran had arthroscopic surgery 
performed on his right knee by VA following continued 
complaints of chronic knee pain with swelling, instability 
and locking.  The arthroscope revealed severe degenerative 
arthritis of three compartments in his suprapatellar pouch, 
as well as diffuse arthritis, chondromalacial changes in 
other areas of the patella region.  Marked synovitis was 
discovered in the medial and lateral compartments.  The 
medial meniscus was intact, but with diffuse changes of the 
cartilage, as well as some synovitis in the lateral meniscus.  
The previous partial lateral meniscectomy was observed with 
degenerative chronic changes of the remaining meniscus.  The 
follow-on outpatient examination and treatment two weeks 
later revealed that the veteran responded well to the 
arthroscopy and had good range of motion.  He was to continue 
with an at  home rehabilitation program.  

In September 1997, the veteran testified at a personal 
hearing before the RO, and complained of continued pain, 
locking, swelling and motion in his right knee even after the 
August 1997 surgery.  He stated that he wears a knee brace 
while working for the United States Postal Service, and that 
being on his feet all day causes his knee to swell in the 
brace.  He stated that he limits his walking or use of 
stairs, but that he does not take any injections to his knee 
for pain.  In October 1997, the Hearing Officers decision 
increased the right knee disability rating to 20 percent from 
the date of claim in May 1996, assessing the veterans right 
knee as moderately unstable under Diagnostic Code 5257. 

As indicated above, the veteran has appealed the assignment 
of a 20 percent rating for his service connected right knee 
condition, and contends that a higher rating is warranted.  
After a review of the records, the Board finds that the 
evidence does not support his claim.

Service connected disabilities are rated in accordance with 
the VAs Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life, including employment.  Evaluations are based 
upon a lack of usefulness in self-support.  38 C.F.R. § 4.10 
(1998).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1998).

The current 20 percent rating has been assigned under 
Diagnostic Code 5257.  Under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257, knee impairment, involving recurrent subluxation 
or lateral instability, is rated 30 percent when severe, 20 
percent when moderate, and 10 percent when slight.  In this 
case, the evidence does not show that the veteran has any 
subluxation in his right knee.  As for lateral instability, 
the evidence shows that the veteran has some instability in 
his knee, such as his statement during his RO hearing that he 
has increased motion in the knee.  The record also shows that 
the veteran has a knee brace, which he wears at work, to 
assist him while being on his feet all day.  However, the 
Board does not find that the record reveals evidence of 
severe instability, such as evidence that he has repeatedly 
fallen, or cannot walk without crutches or a cane.  The Board 
finds that the veterans lateral instability of the right 
knee is appropriately described as moderate in degree.    

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, and then all ratings are 
to be combined pursuant to 38 C.F.R. § 4.25 (1997).  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  The Court has 
interpreted 38 U.S.C.A. § 1155 as implicitly containing the 
concept that the rating schedule may not be employed as a 
vehicle for compensating a claimant twice (or more) for the 
same symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity 
and would constitute pyramiding of disabilities, which is 
cautioned against in 38 C.F.R. § 4.14.  In Esteban, the Court 
ruled that the veteran, who had residuals of injury to the 
right side of his face, was entitled to separate ratings for 
disfigurement, a painful scar and muscle injury.  Thus, as a 
matter of law, the appellant was entitled to combine his 10 
percent rating for disfigurement under Diagnostic Code 7800 
with an additional 10 percent rating for tender and painful 
scars under Diagnostic Code 7804 and a third 10 percent 
rating for facial muscle injury interfering with mastication 
under Diagnostic Code 5325.  The Court found that the 
critical element was that none of the symptomatology for any 
one of these three manifestations was duplicative of or 
overlapping with the symptomatology of the other two 
conditions.  Instead, each was separate and distinct in 
nature.  A precedent opinion of the VA General Counsel, 
VAOPGCPREC 23-97 (7/1/97), held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257, citing Esteban.  Thus, 
in addition to considering whether an increased evaluation 
for the residuals of an injury to the veterans right knee is 
warranted under Diagnostic Code 5257, the Board will also 
analyze whether compensable evaluations are warranted for any 
other manifestations that may be rated under Diagnostic Codes 
5256, 5258, 5259, 5260, 5261, 5262, 5263, as well as 5003.

Under Diagnostic Code 5260, limitation of flexion of the leg 
is rated 30 percent at 15 degrees, 20 percent at 30 degrees, 
10 percent at 45 degrees, and noncompensable at 60 degrees.  
Limitation of extension of the leg is rated 50 percent at 45 
degrees, 40 percent at 30 degrees, 30 percent at 20 degrees, 
20 percent at 15 degrees, 10 percent at 10 degrees, and 
noncompensable at 5 degrees. Diagnostic Code 5261.  The 
veterans most recent range of motion testing occurred before 
and just after the August 1997 arthroscopy.  As previously 
noted, in February 1997 his flexion was 120 degrees, and his 
extension was zero degrees, both of which are noncompensable 
results.  Following surgery, VA outpatient treatment records 
indicate that his range of motion was good.  Thus, the 
Board finds that a compensable rating is not warranted under 
either Diagnostic Code 5260 or 5261 for limitation of 
extension or flexion.  Furthermore, because the evidence also 
does not show ankylosis of the knee, dislocation of the 
semilunar cartilage, impairment of the tibia and fibula, or 
genu recurvatum, the case does not warrant consideration 
under Diagnostic Codes 5256, 5258, 5262 and 5263.  As for 
Diagnostic Code 5259 (removal of semilunar cartilage), the 
evidence from the 1997 arthroscopy shows that his right knee 
problems are not due to the partial removal of his meniscal 
cartilage, but rather the degenerative changes and 
chondromalacia present in his knee, for which service 
connection is not in effect. The August 1997 operative report 
of the veterans arthroscopy reveals that the veteran has 
degenerative arthritis of the right knee.  The arthroscope 
detected severe degenerative arthritis, as well as marked 
synovitis in portions of the veterans right knee.  
Therefore, Diagnostic Codes 5258 and 5259 are not additional 
bases for disability evaluation in this case. 

In reaching this determination, the Board considers all of 
the applicable regulations, including consideration of the 
limitation of function imposed by pain.  See 38 C.F.R. 
§§  4.40, 4.45, 4.59 (1997), DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The limitations imposed by pain due to arthritis, 
pursuant to § 4.59, have been considered in the Boards 
rating.  The veterans case provides a consistent history of 
painful knee motion.  The August 1997 arthroscopic operative 
report notes the veteran was complaining of chronic knee 
pain, and that upon examination he had swelling of the knee.  
During his September 1997 RO hearing, the veteran described 
his knee pain locking, and swelling.  The consistent 
testimony of the veteran and the notations in the medical 
records support a conclusion that the veteran has limitation 
of function of the knee due to pain and swelling.  The 
evidence, however, does not show that this limitation is 
equivalent to a higher schedular disability evaluation. 

This does not, however, preclude the Board from granting a 
higher rating for this disability.  In exceptional cases 
where schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service connected disability is made.  38 C.F.R. 
§ 3.321 (b)(1) (1998).  The Board must find that the case 
presents such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the Schedule.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate.  A full range of ratings, from zero to 60 
percent, exists in the Schedule that anticipates greater 
disability of the knee.  The record, however, does not 
establish a basis to support a higher rating under the 
Schedule.  Additionally, the Board finds no evidence of an 
exceptional disability picture in this case.  The record does 
not show that the veteran has required frequent 
hospitalization or treatment for a right knee disability.  
The Board acknowledges that the veteran has undergone two 
knee operations, a meniscectomy in 1980 and arthroscopy in 
1997, for treatment of his right knee condition.  However, 
the record indicates the veteran responded positively to 
these procedures and did not require an extensive 
convalescence period.  Furthermore, the Board does not find 
that his knee condition has significantly affected his 
ability to obtain gainful employment.  In fact, the evidence 
shows that he continues to work as a full-time employee of 
the United States Postal Service, albeit with the assistance 
of a knee brace.  For the reasons noted above, the Board 
concludes that the impairment resulting from a right knee 
condition is adequately compensated by the rating now 
assigned.  Therefore, extraschedular consideration under 
38 C.F.R. § 3.321(b) (1998) is not warranted in this case.

ORDER

An increased rating for the residuals of a right lateral 
meniscectomy is denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date that appears on the face of this decision constitutes 
the date of mailing and the copy of this decision that you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
